Citation Nr: 0724640	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post operative fracture, left tibia and fibula.

2.  Entitlement to a compensable evaluation for 
osteochondritis dissecans of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1993 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified at a Board hearing in April 2006 and 
waived RO consideration of additionally submitted evidence.


FINDINGS OF FACT

1.  The veteran's status post operative fracture, left tibia 
and fibula is productive of moderate impairment.  

2.  The veteran's osteochondritis dissecans of the left knee 
is not shown to cause limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for status post 
operative fracture, left tibia and fibula have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).

2.  The criteria for a compensable rating for osteochondritis 
dissecans of the left knee have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DC 5003 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in September 2004 and November 2004, 
the RO satisfied VA's foregoing notice requirements such that 
a reasonable person could be expected to understand from the 
notices what was needed to substantiate his claim, and thus 
the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources explicitly 
identified by him, and for which he authorized VA to request, 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  In addition, in October 2004, he was afforded a 
formal VA examination to assess the severity of his 
disabilities.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).




I.  Status post operative fracture, left tibia and fibula

The veteran's status post operative fracture, left tibia and 
fibula is rated under the provisions of Diagnostic Code 5262 
for impairment of the tibia and fibula.  This provides for 10 
percent evaluation when it is manifested by malunion with 
slight knee or ankle disability.  A 20 percent rating is 
assigned when it is manifested by malunion with moderate knee 
or ankle disability.  A 30 percent rating is assigned when it 
is manifested by malunion with marked knee or ankle 
disability, and a 40 percent evaluation is assigned when 
there is nonunion with loose motion, requiring a brace.  

A VA examination was conducted in October 2004.  At that 
time, the veteran reported pain and stated that his knee 
"gives way" twice a week.  The examiner found no swelling, 
tenderness, deformity, or limitation of motion; he also 
indicated that the veteran's ankle joint was not affected.  
He diagnosed the veteran as status post operative fracture of 
the left tibia and fibula; and having osteochondritis 
dissecans of the left knee.

Later that same month, the veteran was examined by a private 
physician, Murray Seidel, M.D.  At that time, the veteran 
reported a swelling and tightness sensation over his left 
tibia; that his left knee crunches and buckles; and that he 
had left knee discomfort when manipulating stairs.  Dr. 
Seidel found the veteran had no limp, full extension and good 
range of motion of the left knee, with no obvious effusion, 
although there was crepitation.  Following x-ray studies, Dr. 
Seidel concluded that the veteran had bicompartmental 
osteoarthritis of the left knee and articular degeneration of 
the left patellofemoral joint.  

At the April 2006 Board hearing, the veteran testified that 
"any type of range of motion is very painful"; he has 
constant knee pain; and he has problems standing, jumping, 
and running.

In light of the foregoing, the Board finds that the veteran's 
status post operative fracture, left tibia and fibula may be 
considered productive of moderate knee disability under 
Diagnostic Code 5262, as to warrant a 20 percent evaluation.  
There is, however, no evidence of nonunion or a marked 
disability, as the findings show that there was no swelling, 
tenderness, deformity, or effusion of the left knee and no 
disability in the left ankle.  Thus, an evaluation in excess 
of 20 percent is not warranted.   

II.  Osteochondritis dissecans.  

The veteran's osteochondritis dissecans has been evaluated 
under Diagnostic Code 5014 as osteomalacia.  This in turn is 
rated based on limitation of motion of the affected part, 
(here, the knee).  A compensable 10 percent evaluation is 
assigned for the knee where flexion is limited to 45 degrees, 
or where extension is limited to 10 degrees.  Diagnostic 
Codes 5260, 5261.  

As noted above, the veteran underwent VA and private 
examination in October 2004.  Both physicians indicated that 
the veteran did not have limitation of motion in his left 
knee.  Since the veteran's left knee disability is not 
manifested by a limitation of motion, he fails to meet the 
criteria for a compensable rating.  Accordingly, this aspect 
of the appeal is denied.  

III.  Conclusion

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's left leg or knee disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of increased or compensable evaluations on 
extra-schedular bases.  While the veteran stated at his April 
2006 Board hearing that he has been unable to maintain 
employment since his service discharge due to his conditions, 
he previously indicated to the October 2004 VA examiner that 
he quit his job because he was unable to live in the area in 
which he was working.  The Board thus finds that there has 
not been a showing that the veteran's disabilities result in 
marked interference with obtaining and maintaining 
employment.  Likewise, he conditions are not shown to warrant 
any, let alone frequent, periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of 
extraschedular ratings are not met.  Thus, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for status post 
operative fracture, left tibia and fibula is granted.

A compensable evaluation for osteochondritis dissecans of the 
left knee is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


